Citation Nr: 1015438	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 
2005 for the award of service connection for lumbar 
degenerative disc disease.

2.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to April 
1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

For reasons explained below, the issue of entitlement to an 
initial disability rating in excess of 20 percent for lumbar 
degenerative disc disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  On August 16, 1988, the Veteran filed an original claim 
for service connection for a lumbar spine disability, and in 
an August 1988 decision, the RO denied the claim.  The 
Veteran was notified of such decision by a letter dated in 
August 1988, but he did not file a timely appeal, and the 
August 1988 rating decision became final.

2.  No correspondence which can be construed as an informal 
claim for service connection for a lumbar spine disability 
was filed following the August 1988 rating decision until May 
24, 2005.

3.  On May 24, 2005, the Veteran filed a request to reopen 
his previously denied claim for service connection for a 
lumbar spine disability.  In a March 2006 rating decision, 
the RO granted service connection for lumbar degenerative 
disc disease effective May 24, 2005.



CONCLUSION OF LAW

The criteria for an effective date earlier than May 24, 2005 
for the award of service connection for lumbar degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 5101, 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
May 2005 letter, which advised the Veteran of what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A March 2006 letter advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  The claim was last adjudicated in April 
2007.

In any event, the Veteran's claim for an earlier effective 
date for lumbar degenerative disc disease arises from the 
initial grant of service connection for that disability.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, private treatment 
records, a VA examination report, Social Security 
Administration (SSA) records, a Decision Review Officer (DRO) 
conference report, and correspondence from the Veteran's 
employer.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, the nature of the claim for an earlier 
effective date is based upon evidence already contained in 
the claims file, and the Veteran's argument centers around 
evidence in the claims file.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. §§ 3.151, 3.160 (2009).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2009).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2009).  However, if a claim is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to a veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2009); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation states that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be the "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400(r) 
(2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that the effective date for the grant of 
service connection for lumbar degenerative disc disease 
should be the day following his discharge from service as the 
date entitlement arose, or based on the date that his 
original claim for service connection was received.

The Veteran was discharged from active service in April 1988.  
On August 16, 1988, he filed an original claim for service 
connection for a lumbar spine disability, and in an August 
1988 rating decision, the RO denied the claim.  The Veteran 
was notified of such decision by a letter dated in August 
1988, which included appellate rights and advised the Veteran 
that he had one year to appeal.  The Veteran did not file a 
timely appeal, and therefore the August 1988 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); see also 
38 C.F.R. §§ 20.302; 20.1103 (2009).

No evidence or correspondence which can be construed as an 
informal claim for service connection for a lumbar spine 
disability was filed following the August 1988 rating 
decision until May 24, 2005, as the Veteran did not submit 
any statements mentioning his lumbar spine specifically or an 
intent to claim benefits for any such disability during that 
time period.  In October 2003, the Veteran filed a claim for 
service connection for residuals of surgery conducted on 
active duty.  However, nothing on this application mentioned 
a lumbar spine disability, and the Veteran did not clarify 
what type of in-service surgery he was referring to in his 
claim.  In a January 2004 rating decision, the RO denied the 
claim, and the Veteran did not file an appeal.

On May 24, 2005, the Veteran filed a request to reopen his 
previously denied claim for service connection for a lumbar 
spine disability.  In a March 2006 rating decision, the RO 
granted service connection for lumbar degenerative disc 
disease, effective May 24, 2005, the date of receipt of the 
reopened claim.

While the Veteran argues that his effective date should be 
based on the date entitlement arose (i.e. the day following 
discharge from service), the Board reiterates that the 
Veteran's original claim for service connection (filed on 
August 16, 1988, within one year of discharge from service) 
was denied in an August 1988 decision.  When the Veteran did 
not file a timely appeal, the August 1988 decision became 
final.  The date of receipt of the Veteran's reopened claim 
is May 24, 2005.  There is no correspondence in the record 
received between the August 1988 rating decision and the May 
24, 2005 claim indicating a request for compensation benefits 
for his lumbar spine specifically.  Therefore, according to 
38 U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. § 3.400(r) 
(2009), May 24, 2005 is the appropriate effective date for 
the grant of service connection for lumbar degenerative disc 
disease; the date of claim controls as it is later than the 
date entitlement arose.  As a result, the Veteran is not 
legally entitled to an effective date of the date following 
his service discharge or of the date of his original claim.

The Board notes that during the course of the current appeal, 
private treatment records were submitted to reflect that the 
Veteran began receiving treatment for low back pain as early 
as July 1992, when X-rays of the lumbar spine revealed 
degenerative changes.

The Board notes that while evidence from a private physician 
may in certain circumstances be accepted as an informal claim 
for benefits pursuant to 38 C.F.R. § 3.157, the Board finds 
that such regulation is not applicable in this case.  
Specifically, that regulation provides that once a formal 
claim for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, the date 
of evidence from a private physician will be accepted as the 
date of receipt of a claim for increase or to reopen.  
38 C.F.R. § 3.157(b) (2009) (emphasis added).  However, in 
this case, service connection had not been previously 
established for lumbar degenerative disc disease at the time 
the Veteran received treatment for his lumbar spine in July 
1992.  Thus, the provisions of section 3.157(b) are not 
applicable to the instant case.  See Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992) ("§ 3.157(b) . . . provides that 
the date of an outpatient or hospital examination or 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits, or an informal claim to reopen, with 
respect to disabilities for which service connection has been 
granted").

In summary, the Veteran's original claim filed on August 16, 
1988 was finally denied.  The law provides that the earliest 
effective date that may be assigned for the grant of service 
connection for the Veteran's lumbar degenerative disc disease 
is the date of receipt of the reopened claim, which was 
received on May 24, 2005.  See 38 U.S.C.A. § 5110(a) (West 
2002); see also 38 C.F.R. § 3.400(r) (2009).  Consequently, 
an effective date earlier than May 24, 2005 is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than May 24, 2005 
for the award of service connection for lumbar degenerative 
disc disease is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to an initial disability rating in excess of 20 
percent for lumbar degenerative disc disease.

The Board notes that the Veteran's most recent VA spine 
examination took place in February 2006, more than four years 
ago.  In addition, the most recent treatment records 
associated with the claims file are dated in June 2006, 
nearly four years ago.  As the current severity and extent of 
the Veteran's service-connected lumbar degenerative disc 
disease is unclear, the Board finds that a new VA examination 
is necessary in order to fully and fairly evaluate his claim 
for an increased rating.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his lumbar spine disability since June 
2006.  After securing any necessary 
release, the RO/AMC should obtain any 
records identified which are not 
duplicates of those contained in the 
claims file.

2.  Schedule the Veteran for a VA spine 
examination to determine the current 
severity of his service-connected lumbar 
degenerative disc disease.  The claims 
file must be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  A complete rationale should 
be provided for all opinions expressed.

The examiner should describe all 
symptomatology related to the Veteran's 
lumbar degenerative disc disease, to 
include orthopedic and neurological 
symptoms.  All indicated tests should be 
performed and all findings should be 
reported in detail, including range of 
motion of the thoracolumbar spine 
(specifying at what degree in motion pain 
begins) and motor and sensory evaluation.

The examiner should describe any 
functional loss pertaining to the lumbar 
degenerative disc disease due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  If 
intervertebral disc disease is present 
and related to the service-connected 
disability, the examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms, to include any 
incapacitating episodes (acute signs and 
symptoms of intervertebral disc syndrome 
that have required bed rest prescribed by 
a physician and treatment by a 
physician).

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


